
	

115 S2130 IS: Outdoor Economy Act
U.S. Senate
2017-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2130
		IN THE SENATE OF THE UNITED STATES
		
			November 15, 2017
			Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To establish within the Department of the Interior the Outdoor Recreation Advisory Committee.
	
	
		1.Short title
 This Act may be cited as the Outdoor Economy Act.
		2.Outdoor Recreation Advisory Committee
 (a)EstablishmentThere is established within the Department of the Interior a committee, to be known as the Outdoor Recreation Advisory Committee (referred to in this section as the Committee).
			(b)Membership
 (1)CompositionThe Committee shall be composed of 17 members, of whom—
 (A)one shall be the Chief of the Forest Service (or a designee); (B)one shall be the Director of the United States Fish and Wildlife Service (or a designee);
 (C)one shall be the Director of the Bureau of Land Management (or a designee); (D)one shall be the Director of the National Park Service (or a designee);
 (E)one shall be the Chief of Engineers (or a designee); (F)one shall be the Commissioner of the Bureau of Reclamation (or a designee); and
 (G)eleven shall be appointed jointly by the Secretary of Agriculture and the Secretary of the Interior, with special consideration given to appointees who represent diverse or underrepresented groups in the outdoor recreation economy, of whom one shall be a representative of each of—
 (i)State fish and wildlife management agencies; (ii)Tribal governments;
 (iii)hunting organizations; (iv)angler organizations;
 (v)motorized recreation organizations; (vi)horsemen organizations;
 (vii)human-powered transportation organizations; (viii)organizations that provide outreach or education to encourage youth participation in the outdoors, with specific preference given to organizations that engage economically disadvantaged or other underserved youth populations;
 (ix)veterans service organizations; (x)the outdoor recreation retail industry; and
 (xi)conservation organizations. (2)Date of appointmentsThe appointment of a member of the Committee shall be made not later than 180 days after the date of enactment of this Act.
				(3)Term;
			 vacancies
 (A)TermA member shall be appointed for the life of the Committee.
 (B)VacanciesA vacancy on the Committee—
 (i)shall not affect the powers of the Committee; and
 (ii)shall be filled in the same manner as the original appointment was made.
						(4)Chairperson and
 vice chairpersonThe Committee shall select a chairperson and vice chairperson from among the members of the Committee.
 (c)MeetingsThe Committee shall meet at the call of the chairperson.
			(d)Duties
 (1)StudyThe Committee shall conduct a study and develop recommendations relating to the following: (A)Increasing public access to public land.
 (B)Identifying and addressing the maintenance needs on public land that most directly impact recreational opportunities.
 (C)Reducing barriers for underserved communities to engage in outdoor recreation. (D)Promoting new and existing service opportunities on public land for youth and others.
 (E)Methods to engage the outdoor recreation community to curb the spread of invasive species. (F)Any other strategies to strengthen the outdoor recreation economy and increase responsible recreation on public land.
 (2)ReportNot later than 2 years after the date of enactment of this Act, and not less frequently than once every 2 years thereafter, the Committee shall submit to Congress a report that contains—
 (A)a detailed statement of the findings and conclusions of the Committee under paragraph (1); and
 (B)recommendations of the Committee for such legislation and administrative actions as the Committee considers to be appropriate.
					(e)Powers
 (1)HearingsThe Committee may hold such hearings, meet and act at such times and places, take such testimony, and receive such evidence as the Committee considers to be advisable to carry out this section.
				(2)Information
			 from Federal agencies
					(A)In
 generalThe Committee may secure directly from a Federal department or agency such information as the Committee considers to be necessary to carry out this section.
					(B)Provision of
 informationOn request of the chairperson of the Committee, the head of a Federal department or agency shall provide the information to the Committee.
					(3)Postal
 servicesThe Committee may use the United States mails in the same manner and under the same conditions as other Federal departments and agencies.
				(f)Committee
			 personnel matters
				(1)Compensation of
			 members
					(A)Non-Federal
 employeesA member of the Committee who is not an officer or employee of the Federal Government shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Committee.
					(B)Federal
 employeesA member of the Committee who is an officer or employee of the Federal Government shall serve without compensation in addition to the compensation received for the services of the member as an officer or employee of the Federal Government.
					(2)Travel
 expensesA member of the Committee shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Committee.
				(3)Staff
					(A)In
 generalThe chairperson of the Committee may, without regard to the civil service laws (including regulations), appoint and terminate an executive director and such other additional personnel as are necessary to enable the Committee to perform the duties of the Committee.
					(B)Confirmation of
 executive directorThe employment of an executive director shall be subject to confirmation by the Committee.
					(C)Compensation
						(i)In
 generalExcept as provided in subparagraph (B), the chairperson of the Committee may fix the compensation of the executive director and other personnel without regard to the provisions of chapter 51 and subchapter III of chapter 53 of title 5, United States Code, relating to classification of positions and General Schedule pay rates.
						(ii)Maximum rate of
 payThe rate of pay for the executive director and other personnel shall not exceed the rate payable for level V of the Executive Schedule under section 5316 of title 5, United States Code.
						(4)Procurement of
 temporary and intermittent servicesThe chairperson of the Committee may procure temporary and intermittent services in accordance with section 3109(b) of title 5, United States Code, at rates for individuals that do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of that title.
				(g)Authorization of
 appropriationsThere is authorized to be appropriated to carry out this section $2,000,000 for each fiscal year, to remain available until expended.
			
